Citation Nr: 0016372	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This appeal arose from a February 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In December 1996, the veteran testified 
at a personal hearing; in January 1997, the hearing officer 
issued a decision which confirmed and continued the denial of 
the benefit sought.  In January 1998, the Board of Veterans' 
Appeals (Board) remanded this issue for additional 
development (along with three others, which were ultimately 
granted by the RO and are no longer before the Board).  A 
rating action issued in August 1999 continued the denial of 
the claim for service connection for a right eye disorder.


FINDING OF FACT

The veteran has not shown by competent medical evidence that 
he suffers from a right eye disorder which can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for the residuals of a right eye 
injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
the residuals of a right eye injury because they are directly 
related to his period of service.  Specifically, he stated 
that he now suffers from a right eye disorder due to gasoline 
that he splashed in his right eye while on active duty.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.  This is because he 
has failed to demonstrate, by means of competent medical 
evidence, a nexus between the inservice injury and any 
current disability.

The service medical records indicated that the veteran had 
accidentally splashed gasoline in his right eye on February 
17, 1970.  The eye was irrigated with sterile water and no 
further complaints were made about the eye during service.  
VA outpatient treatment records developed between September 
1994 and July 1995 showed the presence of macular changes in 
the right eye on November 15, 1994.  On February 23, 1995, 
the impression was of probable old inflammatory lesion in the 
right eye around the macula and an area of perivascular 
atrophy.  The etiology of these conditions was unknown.  A VA 
examination conducted in November 1995 diagnosed retinal 
pigment epithelium (RPE) of the right eye of unknown 
etiology.  At his personal hearing conducted in December 
1996, the veteran referred to the gasoline in the right eye 
in service and alleged that he now had trouble seeing.  An 
extensive examination conducted by VA in January 1999 
diagnosed perimacular RPE changes in the right eye.  The 
examiner stated that this was not secondary to trauma or to 
his military service.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed RPE changes in the right eye 
are related to or otherwise had their origins during the 
veteran's active period of service.  In fact, the opinion of 
the January 1999 VA examiner was that there was no 
relationship between this condition and the veteran's 
service.

As noted above, both the establishment of a current 
disability and the establishment of a nexus between current 
disability and service require more than just lay testimony.  
The Board notes that it has been held that lay testimony is 
not competent to prove a matter requiring medical expertise.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinion as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since he 
has no medical expertise, the lay opinion of the veteran does 
not provide a basis upon which to make any finding as to the 
origin or development of his right eye condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for the 
residuals of an injury to the right eye is not well grounded 
and must be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Entitlement to service connection for the residuals of an 
injury to the right eye is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

